DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to a Response to Election/Restriction and amendment filed on 7/27/2022.
No claims have been amended.
Claims 18-28 and 30 have been cancelled.
Claims 31-42 are new claims that have been added.
Claims 1-17, 29, and 31-42 remain pending in the application.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-17 and 29) in the reply filed on 7/27/2022 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/26/2020 has been entered and considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17, 29, and 31-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakola et al. (US 2022/0167422, Hakola hereinafter, support for all cited subject matter exists in provisional application No. 62/842,489) in view of Di Girolamo et al. (US 2020/0107402, Di Girolamo hereinafter).	Regarding claims 1, 29, 41, and 42, Hakola teaches a method, a non-transitory computer-readable medium (Computer program product; Hakola; [0133], [0139]-[0140]), and an apparatus for wireless communications by a user equipment (UE) (User equipment (UE); Hakola; Figs. 1-6; [0132]-[0136], [0139]-[0140]), comprising: 	a processor (The UE may be comprised of a processor; Hakola; Figs. 1-6; [0132]-[0136], [0139]-[0140]), 	memory in electronic communication with the processor (The UE may be comprised of memory in electronic communication with the processor; Hakola; Figs. 1-6; [0132]-[0136], [0139]-[0140]); and 	instructions stored in the memory and executable by the processor (The processor may be programmable and capable of executing software or other instructions stored in memory. The Examiner would also like to note that the processor and memory may also be broadly reasonably interpreted as teaching the structure for every recited “means plus function” limitation in independent claim 41; Hakola; Figs. 1-6; [0132]-[0136], [0139]-[0140]) to cause the apparatus to: 		identify duty cycle parameters corresponding to a duty cycle range (As can be seen for instance in Fig. 3 and its corresponding description, the UE may receive maximum permittable emission (MPE) parameters from the network including a duty cycle threshold and a maximum output power reduction (MPR) threshold. Fig. 4 also describes a similar method wherein such MPE parameters are determined by the UE based on pre-configuration. Such parameters are used as described in Figs. 3 and 4 to adjust transmission of the UE such that transmission duration of the UE conforms to such MPE threshold values. Such varying transmission durations controlled by thresholds such as a duty cycle threshold and/or an MPR threshold may be broadly reasonably interpreted as representing a range of channel occupancy times and thus a range of duty cycle values. Such MPE parameters may thus be broadly reasonably interpreted as representative of identified duty cycle parameters corresponding to a duty cycle range; Hakola; Figs. 3-4; [0050]-[0054], [0056]-[0060]); 		identify a bandwidth allocation for the UE (RACH occasions (ROs) may be allocated by the base station and may be broadly reasonably interpreted as bandwidth allocations. A UE using such RACH occasions (as is discussed in connection with Figs. 3-4) may be broadly reasonably interpreted as identifying a bandwidth allocation, and such a RACH occasion used by such a UE may also be broadly reasonably interpreted as being “for the UE”; Hakola; Figs. 3-4; [0024]-[0025], [0050]-[0054], [0056]-[0060]); 		determine a duty cycle within the duty cycle range based at least in part on the duty cycle parameters and the bandwidth allocation (As can be seen for instance in at least steps 302-306 of Fig. 3 and at least steps 402-406 of Fig. 4, the UE may determine if a current duty cycle does not satisfy the received MPE threshold criteria. If the duty cycle does not satisfy the received threshold criteria, the UE may determine and select at least one RACH occasion satisfying the MPE threshold criteria. Such a selection of at least one RACH occasion (i.e., the bandwidth allocation) that satisfies MPE threshold criteria including a duty cycle threshold and/or an MPR threshold (i.e., the range of values represented by the received MPE parameters) may be broadly reasonably interpreted as determining a duty cycle within the duty cycle range based at least in part on the duty cycle parameters and the bandwidth allocation; Hakola; Figs. 3-4; [0030], [0035], [0039]-[0043], [0050]-[0054], [0056]-[0060]); and 		transmit a packet within the bandwidth allocation in accordance within the duty cycle (The UE may transmit a packet in the at least one selected RACH occasion (i.e., within the bandwidth allocation). Because such a RACH occasion was selected such that its duration conforms to received MPE parameters including a duty cycle threshold, transmission in such a selected RACH occasion may also be broadly reasonably interpreted as being in accordance within the duty cycle; Hakola; Figs. 3-4; [0050]-[0054], [0056]-[0060]).	However, Hakola does not specifically disclose the duty cycle parameters correspond to a function.	Di Girolamo teaches the duty cycle parameters correspond to a function (A network exposure function (NEF) may include the setting of parameters related to the duty cycle of a node. Duty cycle parameters may thus be broadly reasonably interpreted as corresponding to a function; Di Girolamo; Figs. 17-18; [0092]-[0101]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Di Girolamo regarding duty cycle configuration with the teachings as in Hakola regarding duty cycle configuration. The motivation for doing so would have been to increase performance by taking advantage of control plane enhancements and allowing for more efficient transmission of traffic (Di Girolamo; [0088]-[0090]).	Regarding claims 2 and 31, Hakola and Di Girolamo teach the limitations of claims 1 and 29 respectively.	Hakola further teaches the instructions to identify the duty cycle parameters are further executable by the processor to cause the apparatus to: 	retrieve the duty cycle parameters from a storage device of the UE (Use of preconfigured MPE parameters such as that in Fig. 4 may be broadly reasonably interpreted as including retrieving such parameters (i.e., the duty cycle parameters) from a storage device of the UE. A person having ordinary skill in the art would also understand that any data used by a device such as a UE is stored in memory, and thus the received MPE parameters in Fig. 3 may also be broadly reasonably interpreted as being stored on memory of the UE and thus as also being retrieved from a storage device of the UE; Hakola; Figs. 3-4; [0050]-[0054], [0056]-[0060]).	Di Girolamo further teaches the duty cycle parameters correspond to a function (A network exposure function (NEF) may include the setting of parameters related to the duty cycle of a node. Duty cycle parameters may thus be broadly reasonably interpreted as corresponding to a function; Di Girolamo; Figs. 17-18; [0092]-[0101]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Di Girolamo regarding duty cycle configuration with the teachings as in Hakola regarding duty cycle configuration. The motivation for doing so would have been to increase performance by taking advantage of control plane enhancements and allowing for more efficient transmission of traffic (Di Girolamo; [0088]-[0090]).	Regarding claims 3 and 32, Hakola and Di Girolamo teach the limitations of claims 1 and 29 respectively.	Hakola further teaches the duty cycle parameters represent a linear function over the bandwidth allocation, a non-linear function over the bandwidth allocation, a piecewise linear function over the bandwidth allocation, an exponential function over the bandwidth allocation, a step function over the bandwidth allocation, a constant value over the bandwidth allocation, or a hyperbolic tangent function over the bandwidth allocation (At least one RACH occasion (i.e., the bandwidth allocation) may be selected according to MPE parameters including at least a duty cycle threshold (i.e., duty cycle parameters) such that the duration of the selected at least one RACH occasion doesn’t violate the duty cycle threshold. The UE may thus be broadly reasonably interpreted as performing transmission over the entirety of such a bandwidth allocation, which may also be broadly reasonably interpreted as representing a constant value over the bandwidth allocation (i.e., the UE is constantly performing transmission over the bandwidth allocation). The Examiner would also like to note that performing transmission conforming to the duty cycle threshold while also conforming to a received MPR threshold may be broadly reasonably interpreted as establishing an inverse relationship between channel occupancy time and bandwidth (e.g., a shorter channel occupancy time may cause higher power requirements to stay within the MPR threshold and vice versa) similar to the graphs depicted in Fig. 3 of Applicant’s specification. The duty cycle parameters may be broadly reasonably interpreted as representing at least a constant value over the bandwidth allocation; Hakola; Figs. 3-4; [0037]-[0042], [0045], [0050]-[0054], [0056]-[0060]).	Di Girolamo further teaches the duty cycle parameters correspond to a function (A network exposure function (NEF) may include the setting of parameters related to the duty cycle of a node. Duty cycle parameters may thus be broadly reasonably interpreted as corresponding to a function; Di Girolamo; Figs. 17-18; [0092]-[0101]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Di Girolamo regarding duty cycle configuration with the teachings as in Hakola regarding duty cycle configuration. The motivation for doing so would have been to increase performance by taking advantage of control plane enhancements and allowing for more efficient transmission of traffic (Di Girolamo; [0088]-[0090]).	Regarding claims 4 and 33, Hakola and Di Girolamo teach the limitations of claims 1 and 29 respectively.	Hakola further teaches the instructions to transmit the packet are further executable by the processor to cause the apparatus to: 	adjust a transmission rate based at least in part on the duty cycle (As can be seen for instance in at least steps 302-306 of Fig. 3 and at least steps 402-406 of Fig. 4, the UE may determine if a current duty cycle does not satisfy the received MPE threshold criteria. If the duty cycle does not satisfy the received threshold criteria, the UE may determine and select at least one RACH occasion satisfying the MPE threshold criteria. Such a selection of at least one RACH occasion (i.e., the bandwidth allocation) that satisfies MPE threshold criteria including a duty cycle threshold and/or an MPR threshold (i.e., the range of values represented by the received MPE parameters) may be broadly reasonably interpreted as changing the duration of transmission based on the duty cycle and thus as adjusting a transmission rate based at least in part on the duty cycle; Hakola; Figs. 3-4; [0030], [0035], [0039]-[0043], [0050]-[0054], [0056]-[0060]); and 	transmit the packet based at least in part on the adjusted transmission rate (The UE may transmit a packet in the at least one selected RACH occasion, which may be broadly reasonably interpreted as transmitting the packet based at least in part on the adjusted transmission rate; Hakola; Figs. 3-4; [0039]-[0043], [0050]-[0054], [0056]-[0060]).	Regarding claims 5 and 34, Hakola and Di Girolamo teach the limitations of claims 1 and 29 respectively.	Di Girolamo further teaches the instructions are further executable by the processor to cause the apparatus to: 	adjust a number of repetitions of the packet based at least in part on the duty cycle (Control commands that may be used to change both duty cycle and repetition rate. A situation wherein repetition rate is changed along with duty cycle may thus be broadly reasonably interpreted as adjusting a number of repetitions of the packet based at least in part on the duty cycle; Di Girolamo; [0015], [0093]-[0094], [0106]-[0107]); and 	transmit repetitions of the packet based at least in part on the adjusted number of repetitions (Repetitions of transmitted packets may be broadly reasonably interpreted as being based at least in part on an adjusted repetition rate; Di Girolamo; [0015], [0093]-[0094], [0106]-[0107]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Di Girolamo regarding duty cycle configuration with the teachings as in Hakola regarding duty cycle configuration. The motivation for doing so would have been to increase performance by taking advantage of control plane enhancements and allowing for more efficient transmission of traffic (Di Girolamo; [0088]-[0090]).	Regarding claims 6 and 35, Hakola and Di Girolamo teach the limitations of claims 1 and 29 respectively.	Hakola further teaches the instructions are further executable by the processor to cause the apparatus to: 	receive control signaling indicating the duty cycle range (As can be seen for instance in Fig. 3 and its corresponding description, the UE may receive maximum permittable emission (MPE) parameters from the network including a duty cycle threshold and a maximum output power reduction (MPR) threshold, which may be broadly reasonably interpreted as received control signaling indicating the duty cycle range; Hakola; Figs. 3-4; [0050]-[0054]).	Regarding claims 7 and 36, Hakola and Di Girolamo teach the limitations of claims 6 and 35 respectively.	Hakola further teaches the instructions to receive the control signaling are further executable by the processor to cause the apparatus to: 	receive control signaling indicating a maximum duty cycle and a minimum duty cycle within the duty cycle range (As can be seen for instance in Fig. 3 and its corresponding description, the UE may receive maximum permittable emission (MPE) parameters from the network including a duty cycle threshold. The Examiner would like to note that duty cycle is described as a percentage of time over a 10 ms period, and thus a single duty cycle threshold value controlling a lower limit of the duty cycle may be broadly reasonably interpreted as representing a range of values having a minimum duty cycle value represented by the lower limit as well as a maximum duty cycle value of 100% of the period (e.g., a 10 ms period). Such a received duty cycle threshold may thus be broadly reasonably interpreted as being indicative of a maximum duty cycle and a minimum duty cycle within the duty cycle range. Additionally, the UE may also receive a maximum output power reduction (MPR) threshold, which may also be broadly reasonably interpreted as being indicative of maximum and minimum values of a permitted duty cycle range when transmission duration (i.e., duty cycle) must be changed based on the received MPR threshold; Hakola; Figs. 3-4; [0039]-[0042], [0050]-[0054]).	Regarding claims 8 and 37, Hakola and Di Girolamo teach the limitations of claims 1 and 29 respectively.	Hakola further teaches the instructions to identify the bandwidth allocation are further executable by the processor to cause the apparatus to: 	receive control signaling indicating the bandwidth allocation (RACH occasions (ROs) may be allocated by the base station and may be broadly reasonably interpreted as bandwidth allocations. Such bandwidth allocations performed by the base station may be broadly reasonably interpreted as comprising control information, and thus as received control signaling indicating such bandwidth allocations; Hakola; Figs. 3-4; [0024]-[0025], [0050]-[0054], [0056]-[0060]).	Regarding claims 9 and 38, Hakola and Di Girolamo teach the limitations of claims 1 and 29 respectively.	Hakola further teaches the instructions to transmit the packet are further executable by the processor to cause the apparatus to: 	transmit the packet to one or more of a wireless entity or a second UE (The UE may be broadly reasonably interpreted as wirelessly transmitting a packet in the at least one selected RACH occasion to one or more of a wireless entity or a second UE; Hakola; Figs. 3-4 and 6; [0050]-[0054], [0056]-[0060], [0132]).	Regarding claims 10 and 39, Hakola and Di Girolamo teach the limitations of claims 1 and 29 respectively.	Hakola further teaches the instructions to transmit the packet are further executable by the processor to cause the apparatus to: 	broadcast the packet to one or more of a wireless entity or at least one additional UE (Transmissions performed by the UE may include broadcast transmissions. The UE may thus be broadly reasonably interpreted as broadcasting the packet to one or more of a wireless entity or at least one additional UE; Hakola; Figs. 3-4; [0050]-[0054], [0056]-[0060], [0136]).	Regarding claims 11 and 40, Hakola and Di Girolamo teach the limitations of claims 1 and 29 respectively.	Hakola further teaches the instructions to transmit the packet are further executable by the processor to cause the apparatus to: 	transmit the packet to one or more of a wireless entity or at least one additional UE in a vehicle to everything (V2X) system (Wireless networks are described as including vehicle-to-vehicle (V2V), vehicle-to-device, etc., which may be broadly reasonably interpreted as a vehicle to everything (V2X) system. The UE may be broadly reasonably interpreted as wirelessly transmitting a packet in the at least one selected RACH occasion to one or more of a wireless entity or at least one additional UE in a vehicle to everything (V2X) system; Hakola; Figs. 3-4 and 6; [0020], [0050]-[0054], [0056]-[0060], [0132]).	Regarding claim 12, Hakola and Di Girolamo teach the limitations of claim 1.	Hakola further teaches identifying the duty cycle parameters comprises: 	selecting the duty cycle parameters from a plurality of different duty cycle parameters based at least in part on a congestion metric (RACH occasions are also described as being selectable based on reference signal received power (RSRP) measurements, which may be broadly reasonably interpreted as a congestion metric. The duty cycle parameters may thus be broadly reasonably interpreted as being selected from a plurality of different duty cycle parameters based at least in part on a congestion metric; Hakola; Figs. 3-4; [0025], [0031]-[0037], [0050]-[0054], [0056]-[0060]).	Di Girolamo further teaches the duty cycle parameters correspond to a function (A network exposure function (NEF) may include the setting of parameters related to the duty cycle of a node. Duty cycle parameters may thus be broadly reasonably interpreted as corresponding to a function; Di Girolamo; Figs. 17-18; [0092]-[0101]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Di Girolamo regarding duty cycle configuration with the teachings as in Hakola regarding duty cycle configuration. The motivation for doing so would have been to increase performance by taking advantage of control plane enhancements and allowing for more efficient transmission of traffic (Di Girolamo; [0088]-[0090]).	Regarding claim 13, Hakola and Di Girolamo teach the limitations of claim 12.	Hakola further teaches the congestion metric is generated based at least in part on a signal measurement, a reference signal received power measurement, a reference signal received quality measurement, a received signal strength indicator, or any combination thereof (RSRP measurements may be broadly reasonably interpreted as being included in the claimed list of a signal measurement, a reference signal received power measurement, a reference signal received quality measurement, a received signal strength indicator, or any combination thereof. For instance, RSRP may be broadly reasonably interpreted as a reference signal received power measurement. The congestion metric may thus be broadly reasonably interpreted as being generated based at least in part on a signal measurement, a reference signal received power measurement, a reference signal received quality measurement, a received signal strength indicator, or any combination thereof; Hakola; Figs. 3-4; [0025], [0031]-[0037], [0050]-[0054], [0056]-[0060]).	Regarding claim 14, Hakola and Di Girolamo teach the limitations of claim 12.	Hakola further teaches performing measurements over a time window to generate the congestion metric (RSRP measurements may be broadly reasonably interpreted as being performed over some period of time (i.e., over a time window) to generate the RSRP measurements (i.e., the congestion metric); Hakola; Figs. 3-4; [0025], [0031]-[0037], [0050]-[0054], [0056]-[0060]).	Regarding claim 15, Hakola and Di Girolamo teach the limitations of claim 12.	Hakola further teaches monitoring the bandwidth allocation over a time window to determine the congestion metric (RSRP measurements of RACH occasions (i.e., the bandwidth allocation) may be broadly reasonably interpreted as monitoring performed on such RACH occasions. Such RSRP measurements may also be broadly reasonably interpreted as being performed over some period of time (i.e., over a time window) to generate the RSRP measurements (i.e., the congestion metric). Hakola may thus be broadly reasonably interpreted as teaching monitoring the bandwidth allocation over a time window to determine the congestion metric; Hakola; Figs. 3-4; [0025], [0031]-[0037], [0050]-[0054], [0056]-[0060]).	Regarding claim 16, Hakola and Di Girolamo teach the limitations of claim 12.	Hakola further teaches receiving control signaling indicating the congestion metric (RACH occasions are also described as being selectable based on reference signal received power (RSRP) measurements, which may be broadly reasonably interpreted as a congestion metric. Thresholds pertaining to RSRP are described as being defined by the network and may thus be broadly reasonably interpreted as being received by UEs via signaling. Because such RSRP threshold information may be broadly reasonably interpreted as control information, such signaling indicating the congestion metric may be broadly reasonably interpreted as control signaling indicating the congestion metric; Hakola; Figs. 3-4; [0025], [0031]-[0037], [0050]-[0054], [0056]-[0060]).	Regarding claim 17, Hakola and Di Girolamo teach the limitations of claim 1.	Hakola further teaches identifying the duty cycle parameters comprises: 	receiving control signaling indicating the duty cycle parameters from a plurality of different duty cycle parameters (As can be seen for instance in Fig. 3 and its corresponding description, the UE may receive maximum permittable emission (MPE) parameters from the network including a duty cycle threshold and a maximum output power reduction (MPR) threshold, which may be broadly reasonably interpreted as received control signaling indicating the duty cycle range. Such duty cycle parameters may also be broadly reasonably interpreted as having a plurality of different values depending on a plurality differing values of the MPE parameters. The UE may thus be broadly reasonably interpreted as receiving control signaling indicating the duty cycle parameters from a plurality of different duty cycle parameters; Hakola; Figs. 3-4; [0030], [0035], [0039]-[0043], [0050]-[0054], [0056]-[0060]).	Di Girolamo further teaches the duty cycle parameters correspond to a function (A network exposure function (NEF) may include the setting of parameters related to the duty cycle of a node. Duty cycle parameters may thus be broadly reasonably interpreted as corresponding to a function; Di Girolamo; Figs. 17-18; [0092]-[0101]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Di Girolamo regarding duty cycle configuration with the teachings as in Hakola regarding duty cycle configuration. The motivation for doing so would have been to increase performance by taking advantage of control plane enhancements and allowing for more efficient transmission of traffic (Di Girolamo; [0088]-[0090]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997. The examiner can normally be reached Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC MYERS/Primary Examiner, Art Unit 2474